In an action to recover damages for personal injury sustained by plaintiff as a consequence of an intersection collision between two motor vehicles, the corporate defendant, Natsco Delivery, Inc. (the action having been severed as against the individual defendant), appeals from a judgment of the Supreme Court, Nassau County, rendered June 25, 1963, after trial, upon the jury’s verdict of $36,500 in favor of the plaintiff. Judgment reversed on the law and the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, the plaintiff shall serve and file a written stipulation consenting to reduce to $20,000 the jury’s verdict in his favor and to modify the judgment accordingly, in which event judgment as so reduced and modified is affirmed, without costs. In our opinion, the verdict was excessive because the plaintiff failed to establish, by a preponderance of the credible evidence, his claim that the lumbosacral injury and the brain concussion, and their sequelæ, were caused by this automobile collision. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.